Citation Nr: 0514958	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  96-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim for an evaluation greater than 10 percent for 
low back strain.  The veteran subsequently perfected this 
appeal.  

The Board remanded this case for additional development in 
January 2001 and March 2004.  In May 2004, the RO increased 
the evaluation for low back strain to 20 percent and a 
supplemental statement of the case (SSOC) was issued in June 
2004.  

Additional evidence was received at the Appeals Management 
Center (AMC) subsequent to the June 2004 SSOC.  On review, 
this evidence consists of duplicate VA treatment records.  
Consequently, a remand for another SSOC is not required.  

In various correspondence and medical history, the veteran 
reported that he is unable to work due to the medication he 
takes for his low back pain.  To the extent the veteran is 
raising a claim for a total disability evaluation due to 
individual unemployability (TDIU), this matter is referred to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  Under the criteria in effect prior to September 26, 2003, 
the veteran's service-connected low back disability was 
manifested by no more than lumbosacral strain with muscle 
spasm on extreme forward bending, or moderate limitation of 
motion of the lumbar spine.  There is no evidence of 
vertebral fracture, ankylosis, or intervertebral disc 
syndrome.  

3.  Under the criteria in effect beginning September 26, 
2003, the veteran's service-connected low back disability is 
manifested by forward flexion of the thoracolumbar spine to 
60 degrees, without evidence of ankylosis or associated 
objective neurologic abnormalities.  

4.  The veteran is not frequently hospitalized for his 
service-connected low back disability and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
service-connected low back strain are not met or more nearly 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (in 
effect prior to September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letters dated in January 2003 and March 2004, VA notified 
the veteran of the evidence necessary to substantiate his 
claim for increase, and of his and VA's respective 
obligations with regard to obtaining evidence.  The March 
2004 letter specifically asked the veteran to provide VA with 
any additional evidence or information he may have pertaining 
to his claim and advised him he could submit the evidence 
directly to VA or ask VA to request it for him.  

The July 1996 statement of the case (SOC), the June 1997 
SSOC, the June 2000 SSOC, the March 2003 SSOC, the July 2003 
SSOC, and the June 2004 SSOC collectively notified the 
veteran of the laws and regulations pertaining to his claim, 
to include the September 2003 amendments to the rating 
schedule.  These documents also advised the veteran of the 
evidence of record, of the adjudicative actions taken, and of 
the reasons and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in March 1996 
and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2004).  

The veteran identified treatment at the VA hospital in Puerto 
Rico and the claims folder contains treatment records from 
the VA medical center (VAMC) in San Juan and the VA 
outpatient clinic in Ponce.  The veteran also reported a VA 
hospitalization in San Diego, but indicated this 
hospitalization was for depression and not his back.  As 
such, it is not necessary to obtain these records.  The 
veteran was provided VA examinations in November 1999 and 
April 2004.  The veteran has not provided authorizations for 
the release of any additional records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was originally granted service connection for low 
back strain, chronic in January 1973 and assigned a 10 
percent evaluation effective September 8, 1972.  In March 
1996, the RO denied an evaluation greater than 10 percent.  
In May 2004, this evaluation was increased to 20 percent 
effective November 27, 1995 (the date of the claim for 
increase).  

The veteran contends he is entitled to an increased 
evaluation for his service-connected low back disability.  He 
reports back pain and that the medication he takes causes him 
to be sleepy and keeps him from living his daily life.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's low back disability was originally evaluated 
pursuant to Diagnostic Code 5295.  Prior to September 26, 
2003, lumbosacral strain with characteristic pain on motion 
warranted a 10 percent evaluation; lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position warranted 
a 20 percent evaluation; and severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Other diagnostic codes potentially for application include 
5285, 5289, 5292, and 5293.  On review of the record, there 
is no evidence or diagnosis of vertebral fracture or 
ankylosis of the lumbar spine.  There is also no evidence of 
neurologic symptoms related to the veteran's service-
connected low back strain and the veteran has not been 
diagnosed with intervertebral disc syndrome.  Therefore, 
Diagnostic Codes 5285, 5289, and 5293 are not for 
application.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).  

VA medical records show treatment for multiple complaints, 
including chronic low back pain.  The veteran was prescribed 
various medications including Flexeril, ibuprofen 800 mg, and 
Indocin.  X-rays of the lumbar spine dated in May 1995 showed 
straightening of the lumbar curvature suggestive of regional 
muscle spasm; minimal degenerative lumbar spondylosis noted; 
intervertebral spaces were well preserved; and sacroiliac 
joints were normal.  Impression was minimal degenerative 
lumbar spondylosis.  

The veteran underwent a VA examination in November 1999.  
Range of motion of the lumbar spine was reported as forward 
flexion to 40 degrees; backward extension to 15 degrees; 
lateral flexion to 15 degrees; and rotations to 30 degrees.  
The examiner, however, observed that while dressing, 
undressing, and sitting, the veteran had more functional 
range of motion than the one actually measured with a pain-
free expression of the face.  Therefore, the Board does not 
consider the range of motion findings representative of 
marked limitation of forward flexion.  The Board acknowledges 
that x-rays of record revealed some minimal degenerative 
changes, but there is no loss of lateral motion, or narrowing 
or irregularity of the joint space.  Consequently, the Board 
finds that the criteria for a 40 percent evaluation under 
Diagnostic Code 5295 are not met or more nearly approximated.  

The Board also does not find that an evaluation greater than 
20 percent is warranted under Diagnostic Code 5292.  Given 
the November 1999 examiner's comment, the range of motion 
findings are not considered adequate and it appears the 
veteran has a functional range of motion of the lumbar spine 
without pain.  Thus, the Board concludes that the symptoms 
associated with the veteran's low back disability approximate 
no more than moderate limitation of motion of the lumbar 
spine.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).  

On VA examination in November 1999, the veteran "refers no 
low back pain."  With regard to flare-ups, he reported 
severe and constant pain and that the amount of time he could 
not work in the last year amounted to six months.  
Precipitating factors included driving his car, bending to 
brush his teeth, and household activities.  He has good pain 
control with ibuprofen.  He reported painful intercourse and 
episodes of locking and paralysis of the legs.  The veteran 
had diminished ankle jerks +1 bilaterally and knee jerks were 
+2 bilateral and symmetric.  There was positive straight leg 
raising on the right leg.  There was no objective evidence of 
painful motion or lumbar paravertebral muscle spasms.  Muscle 
strength of the legs was graded 5/5 and there was no 
tenderness to palpation on lumbar paravertebral muscles.  
There was no muscle atrophy of the lower extremities and he 
had a normal gait cycle.  

Subsequent VA outpatient records reported that range of 
motion was intact, muscle tone was adequate, and there were 
no deformities in the musculoskeletal system.  Neurologically 
there were no gross motor or sensory deficits.  

The veteran complains of pain in his low back and the Board 
does not doubt his assertions.  As discussed above, however, 
the objective findings are minimal and the Board does not 
find adequate pathology or symptoms that would warrant an 
evaluation in excess of 20 percent.  See DeLuca, supra.  

The rating criteria for evaluating intervertebral disc 
syndrome were revised effective September 23, 2002.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  As 
indicated, this diagnostic code is not for application.  The 
schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the amended criteria are 
also applicable from this date.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

The veteran underwent a VA examination in April 2004.  
Diagnosis was lumbar strain.  Range of motion was reported as 
forward flexion to 60 degrees, extension to 20 degrees, 
lateral bending right and left 22 degrees, and rotation right 
and left 30 degrees.  The veteran complained of pain at 
flexion of 60 degrees.  Under the revised rating criteria, a 
20 percent evaluation is warranted based on forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5237 (2004).  A 40 percent evaluation is not warranted 
because there is no evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  

On neurological examination, there was no atrophy of the 
lower extremities; manual muscle strength test was 5/5, 
bilaterally.  Deep tendon reflexes were +1 patellar and +1 
Achilles bilaterally.  Straight leg raise test and Lasegue's 
test were negative.  As there is no evidence of associated 
objective neurologic abnormalities, separate evaluations are 
not warranted.  

Considering the findings of the April 2004 VA examination and 
applying the rating criteria in effect prior to September 26, 
2003, the Board finds that the range of motion findings 
approximate no more than moderate limitation of motion of the 
lumbar spine.  Additionally, the findings do not more nearly 
approximate severe lumbosacral strain as there is no evidence 
of listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion.  

The veteran reported moderate low back pain with pain flare-
ups of 5, 6, 7, or 8 on a scale of 1-10.  He also complained 
of stiffness that does not radiate to the lower extremities.  
He reported numbness below his knees down to the feet.  He 
also has pain with prolonged sitting or standing and a 
decreased ability to drive for long distances.  Objectively, 
however, the veteran ambulates with erect posture, equal step 
length, normal cadence, and without assistive devices.  The 
examiner indicated that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  There was no muscle spasm severe enough to cause 
guarding, abnormal gait, or abnormal spinal contour.  

Again, the Board acknowledges the veteran's complaints of 
pain.  However, objective findings on the April 2004 VA 
examination are minimal and the Board does not find adequate 
pathology to warrant an evaluation greater than the 20 
percent currently assigned.  See DeLuca, supra.  

The Board has considered all applicable diagnostic criteria 
and concludes that an evaluation greater than 20 percent is 
not warranted under either the former or the revised 
criteria.  As the preponderance of the evidence is against 
the veteran's claim for an increased evaluation, the doctrine 
of reasonable doubt is not for application.  See 38 C.F.R. 
§ 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability.  The Board acknowledges the veteran's 
contentions that his disability interferes with his ability 
to work.  The record, however, does not contain objective 
evidence showing that his low back disability has a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation greater than 20 percent for service-connected 
low back strain is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


